DETAILED ACTION

This office action is responsive to communication(s) filed on 9/11/2020.
 	Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 9/11/2020 been considered. 


Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a refresh processing apparatus, comprising a plurality of memory controllers, wherein the plurality of memory controllers are in one-to-one correspondence with a plurality of memory spaces, and respectively control the memory spaces corresponding to the plurality of memory controllers, and any two of the plurality of memory controllers are communicatively connected; wherein a first memory controller in the plurality of memory controllers is configured to: receive N first indication signals and N second indication signals that are output by N memory controllers other than the first memory controller in the plurality of memory controllers, wherein N is greater than or equal to 1, any one of the N first indication signals is used to indicate whether a memory space controlled by a corresponding memory controller is to be forcibly refreshed, and any one of the N second indication signals is used to indicate whether a memory space controlled by a corresponding memory controller is idle; and determine a refresh policy of a first memory space controlled by the first memory controller based on at least one of the following information: the N first indication signals, the N second indication signals, and refresh indication information of the first memory space, wherein the refresh indication information of the first memory space comprises at least one of the following: an under-refresh quantity of times of the first memory space, used to indicate a quantity of times that the first memory space is not refreshed at a preset refresh time; input and output data traffic of the first memory space; and the second indication signal of the first memory controller; and the first memory controller is any one of the plurality of memory controllers.
Regarding claims 2-8, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Chishti et al. (US 9,001,608) discloses similar teachings but fails to disclose the limitations recited above. Chishti thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

refresh processing method, comprising: receiving, by a first memory controller in a plurality of memory controllers, N first indication signals and N second indication signals that are output by N memory controllers other than the first memory controller in the plurality of memory controllers, wherein N is greater than or equal to 1, any one of the N first indication signals is used to indicate whether a memory space controlled by a corresponding memory controller is to be forcibly refreshed, and any one of the N second indication signals is used to indicate whether a memory space controlled by a corresponding memory controller is idle; and wherein the plurality of memory controllers are in one-to-one correspondence with a plurality of memory spaces, and respectively control the memory spaces corresponding to the plurality of memory controllers, any two of the plurality of memory controllers are communicatively connected, and the first memory controller is any one of the plurality of memory controllers; and determining, by the first memory controller, a refresh policy of a first memory space controlled by the first memory controller based on at least one of the following information: the N first indication signals, the N second indication signals, and refresh indication information of the first memory space, wherein the refresh indication information of the first memory space comprises at least one of the following: an under-refresh quantity of times of the first memory space, used to indicate a quantity of times that the first memory space is not refreshed at a preset refresh time; input and output data traffic of the first memory space; and the second indication signal of the first memory controller.
Regarding claims 10-16, they are allowable at least because they are dependent on independent claim 9.
The closest prior art, Chishti et al. (US 9,001,608) discloses similar teachings but fails to disclose the limitations recited above. Chishti thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827